Citation Nr: 1610199	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to May 24, 2013, and in excess of 30 percent from May 24, 2013, forward, for a postoperative rotator cuff tear of the right shoulder (dominant), to include limitation of motion of the arm (shoulder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2014 rating decision, the RO granted an increased rating of 30 percent, effective May 24, 2013, for the Veteran's limitation of motion of the arm (shoulder). The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In February 2014, the Board remanded the claim for further development and adjudication. Unfortunately, this matter must once again be remanded for development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded this matter for further development of the Veteran's claim for entitlement to a rating in excess of 20 percent for his service-connected postoperative rotator cuff tear of the right shoulder. The remand directed the RO to obtain VA treatment records, including all outpatient treatment records from Lubbock VA Medical Center from January 2012 through the present. Furthermore, the remand directed the RO to afford the Veteran a new VA medical examination if the treatment records suggest that the Veteran's right shoulder disability worsened since his June 2012 VA examination.

In accordance with the remand directives, the RO obtained VA treatment records from June 2012 to January 2014, and the Veteran underwent a new VA examination in April 2014. 

However, since the remand directives were executed, the Veteran has indicated that additional VA treatment records are available and outstanding. In a May 2014 statement, the Veteran stated, "[i]n regards to pending appeal, please request records from the Lubbock VAOPC 04-01-2014 to present." No such treatment records have been associated with the claims file.

In this case, the Board must ensure compliance, and remand the appeal once again for outstanding VA treatment records. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). Furthermore, because the Veteran's entire history is reviewed when making disability evaluations, the record must be complete for such increased rating determinations to be made. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Therefore, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records, including all VA treatment records from Lubbock VA Medical Center from January 2014 to present. See May 2014 Statement in Support of Claim. Ensure that all VA treatment records are associated with the file.

2. Following completion of the above directives, review the claims file to ensure compliance with this remand. 

3. When the above actions have been accomplished, conduct any further development deemed necessary, and then readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC, to include a review of all additional private and VA treatment records submitted since the September 2014 SSOC, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




